r:)/6'
                                                       112                                     09/14/2021


                                          DA 18-0668                                       Case Number: DA 18-0668


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 236N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.                                                                    FILED
SKYLER TRISTAN SCHNEIDER,                                                       SEP 14 2021
                                                                              Bowen Greenwpod
                                                                            Clerk of Supreme Court
               Defendant and Appellant.                                        State of Montana




APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. BDC 2017-287
                       Honorable Michael F. McMahon, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Lisa S. Korchinski, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney, Helena, Montana


                                                    Submitted on Briefs: August 25, 2021

                                                               Decided: September 14, 2021


Filed:


                                            Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

111    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause nurnber, and disposition shall be included in this Court's

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

       Skyler Schneider (Schneider) appeals the September 26, 2018 Judgment and

Commitment Order of the First Judicial District Court, Lewis and Clark County, convicting

him of deliberate homicide and tampering with or fabricating physical evidence. Schneider

asserts that his trial counsel was ineffective because there was "no plausible justification"

for his counsel's failure to file a motion to suppress the murder weapon after conflicting

testimony about its evidentiary integrity. We affirm.

¶3     In May 2018, a jury convicted Schneider for fatally shooting his live-in girlfriend,

23-year-old Katie Spencer, through the front window of her parked car. Schneider, who

had called 911 to report Spencer's condition, was arrested on site as he exited a nearby

alley, still on the phone with dispatch. Police spotted a single bullet hole through the

vehicle's front windshield, a spent 9rnm shell casing four feet frorn Spencer's car, and a

9mm Taurus semi-automatic handgun, which belonged to Spencer, in the bushes along the

same alleyway frorn which Schneider had emerged. Officers on scene discussed that the

gun appeared to have a reddish-brown spot on the end of the barrel, which they speculated

could be blood; however, they did not make note of it in their report, the State crirne lab




                                             2
did not test it, nor did the lab's forensic report rnention any substance on the barrel of the

gun.

¶4     During the final pre-trial conference on April 18, 2018, the parties discussed the

unknown status of the blood evidence on the weapon. The State agreed to seek clarification

and Schneider's counsel suggested that she may also inquire with the crime lab, though the

record is unclear as to whether either inquiry occurred.

¶5     At trial, the State admitted a photograph of the weapon into evidence. Schneider's

trial counsel introduced the question of the unknown and untested substance to the jury in

her opening statement. Counsel also cross-examined both officers who thought there may

have been blood on the gun and the technician who testified that there was no blood on the

weapon at the time of forensic testing.

¶6     The jury returned a guilty verdict. The District Court sentenced Schneider to life

for deliberate homicide and a concurrent sentence of ten years for tampering with or

fabricating physical evidence.

¶7     Ineffective assistance of counsel (IAC) clairns are mixed questions of fact and law

that are reviewed de novo. State v. Ward, 2020 MT 36, ¶ 15, 399 Mont. 16, 457 P.3d 955;

State v. Hinshaw, 2018 MT 49, ¶ 8, 390 Mont. 372, 414 P.3d 271; State v. Larsen,

2018 MT 211, ¶ 6, 392 Mont. 401, 425 P.3d 694. We review IAC claims on direct appeal

if the claims are based solely on the record. Ward, ¶ 15; Hinshaw, ¶ 21; State v. Main,

2011 MT 123, ¶ 48, 360 Mont. 470, 255 P.3d 1240.




                                             3
¶8     A record-based claim is a claim in which counsel's course of action—or failure to

act—is fully explained by the record.        State v. White, 2001 MT 149,        in 15,   20,

306 Mont. 58, 30 P.3d 340. If the record on appeal explains "why," this Court will address

the issue on direct appeal. State v. Kougl, 2004 MT 243, ¶ 14, 323 Mont. 6, 97 P.3d 1095.

Alternatively, and as Schneider asserts here, a claim can be record-based if there is

"no plausible justification" for defense counsel's action or inaction. Kogul,     ¶ 15;   see

State v. Jefferson, 2003 MT 90, ¶¶ 46-50, 315 Mont. 146, 69 P.3d 641 (finding defense

counsel's admission that the defendant was guilty of felony assault undermined his attempt

to obtain a complete acquittal on all charges); State v. Rose, 1998 MT 342, ¶ 18,

292 Mont. 350, 972 P.2d 321 (holding defense counsel's failure to ask for a jury instruction

to view accomplice's testimony with suspicion constituted IAC).

¶9     When reviewing IAC claims, we apply the two-pronged test set forth in Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Whitlow v. State, 2008 MT 140,

¶ 10, 343 Mont. 90, 183 P.3d 861; State v.   Colburn, 2018 MT 141, ¶ 21, 391 Mont. 449,

419 P.3d 1196. The rule under Strickland requires the defendant to show (1) that his

counsel's performance was deficient, and (2) the deficiency prejudiced the defense.

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

¶10    The first prong of the Strickland test begins with a strong presumption that trial

counsel's perforrnance was based on sound trial strategy and falls within the broad range

of reasonable professional conduct. State v. Hamilton, 2007 MT 223, ¶ 16, 339 Mont. 92,

167 P.3d 906. The defendant must establish that his counsel's performance fell below an

                                             4
objective standard of reasonableness. Whitlow, ¶ 14; Bishop v. State, 254 Mont. 100, 103,

835 P.2d 732, 734 (1992).        To show prejudice, the defendant alleging IAC must

demonstrate a reasonable probability that, but for counsel's errors, the result of the

proceeding would have been different. Stock v. State, 2014 MT 46, ¶ 19, 374 Mont. 80,

318 P.3d 1053 (internal citations omitted). "Where defense counsel's failure to litigate a

Fourth Amendment claim cornpetently is the principal allegation of ineffectiveness, the

defendant must also prove . . . that there is a reasonable probability that the verdict would

have been different absent the excludable evidence in order to demonstrate actual

prejudice." Kimmelman v. Morrison, 477 U.S. 365, 375, 106 S. Ct. 2574, 2583 (1986).

¶11    Schneider argues his counsel was ineffective because counsel failed to file a motion

to suppress the gun based on the unresolved issue of whether there was blood on the barrel.

Schneider maintains that there was no plausible justification for his counsel's conduct,

constituting deficient performance. The State contends that Schneider's counsel used the

apparent evidentiary inconsistencies to argue against the weight of the evidence at trial but

had little more than conjecture to form the basis of an argument for inadmissibility.

¶12    The State classifies Schneider's challenge as suggesting a "chain of custody"

violation that finds no support in the record.      Schneider casts his attorneys' alleged

ineffectiveness as a failure to "follow through with challenging the stain (or lack thereof)

depicted on the barrel of the alleged rnurder weapon." What Schneider fails to do, however,

is provide a cogent argument as to how the possible reddish-brown spot on the murder

weapon provided any basis to suppress the murder weapon. Schneider's claim does not

                                             5
overcome the strong presumption that his counsel's strategy fell within the broad range of

reasonable professional conduct.

¶13    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for rnemorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. Schneider has failed to establish that his counsel was

ineffective. His conviction is affirmed.




We Concur:



               Chief Jus ice




      A    (         .)(t 1    4.....,



                Justices ? 44"'"°"'




                                             6